           Case 4:19-cv-00449-KGB Document 79-1 Filed 07/23/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


 LITTLE ROCK FAMILY PLANNING SERVICES, et
 al.,

                 Plaintiffs,                            CIVIL ACTION

           v.                                           Case No. 4:19-cv-00449-KGB

 LESLIE RUTLEDGE, et al.,

                 Defendants.


                          DECLARATION OF JASON LINDO, PH.D.

       I, Jason Lindo, Ph.D., declare the following under 28 U.S.C. § 1746 and penalty of

perjury:

       1.       During yesterday’s hearing, I was asked whether the data on which I relied in

estimating the impact of the OBGYN requirement shows that Dr. Hopkins provided 28 abortions

during a single day on April 28, 2018. I responded that I would want to take a closer look at the

data. I was also asked whether the data on which I relied shows that Dr. Horton performed 46

procedures on April 11, 2018.

       2.       After today’s hearing, I took a closer look at the data set on which I relied, and

determined that counsel for Plaintiffs sent me two spreadsheets with LRFP’s abortion-care data:

(i) one that covered May 1, 2016 to April 30, 2018, and (ii) one that covered April 1, 2018 to

April 30, 2019. I have examined the copy of my reliance material that counsel for Plaintiffs

provided counsel for Defendants over the weekend, and it appears that the two Excel

spreadsheets on which I relied were merged, and thus all April 2018 entries were produced in

duplicate.

                                                  1
        Case 4:19-cv-00449-KGB Document 79-1 Filed 07/23/19 Page 2 of 3



       3.      Thus, Dr. Hopkins provided 14 abortions on April 28, 2018, and my assumption

that he has historically provided up to 21 abortions a single day continues to be accurate. And

rather than 46 abortions on April 11, 2008, Dr. Horton provided only 23.




                                                2
        Case 4:19-cv-00449-KGB Document 79-1 Filed 07/23/19 Page 3 of 3



I declare under penalty of perjury that the foregoing is true and correct.

Executed this __
              23 day of July, 2019


___________________________

Jason Lindo, Ph.D.




                                                  3
